Case: 19-51159       Document: 00515484218         Page: 1    Date Filed: 07/10/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals

                                    No. 19-51159
                                                                                   Fifth Circuit

                                                                                 FILED
                                 Conference Calendar                         July 10, 2020
                                                                            Lyle W. Cayce
                                                                                 Clerk


UNITED STATES OF AMERICA,

                                                  Plaintiff−Appellee,

versus

CHARLES EDWARD JOHNSON,

                                                  Defendant−Appellant.




                   Appeal from the United States District Court
                        for the Western District of Texas
                                No. 6:07-CR-97-1




Before SMITH, STEWART, and HIGGINSON, Circuit Judges.
PER CURIAM: *

       The Federal Public Defender appointed to represent Charles Johnson



       *Pursuant to 5TH CIRCUIT RULE 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited circumstances set forth
in 5TH CIRCUIT RULE 47.5.4.
    Case: 19-51159   Document: 00515484218     Page: 2   Date Filed: 07/10/2020


                                No. 19-51159

moves to withdraw and has filed a brief per Anders v. California, 386 U.S. 738
(1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011). Johnson has
responded. We have reviewed counsel’s brief, relevant portions of the record,
and Johnson’s original and supplemental responses.

     We concur with counsel’s assessment that the appeal presents no non-
frivolous issue for appellate review. Accordingly, the motion to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the
appeal is DISMISSED. See 5TH CIR. R. 42.2. Johnson’s motion for appoint-
ment of substitute counsel is DENIED.




                                      2